PER CURIAM.
The appellee, defendant below in a criminal cause, has moved for an extension of time in which to file brief on appeal. Under the rule the brief is due October 7, 19S8. The cause shown for the motion is that ap-pellee’s attorney of record “has been engaged in a political campaign for the past three (3) months and for this reason has not had an opportunity to work on the brief or the amendment to the brief.”
The reason assigned is not good cause for the requested delay. Incalculable mischief and inordinate delay in the disposition of criminal appeals would unquestionably result if a contrary view were adopted. The fallacy of accepting movant’s ground for extension becomes evident when it is considered that political campaigns extend from the time that one announces his candidacy until the very day of the general election and that there is nothing to prevent the elected person from immediately announcing his intention to seek reelection.
We have endeavored to impress upon members of the bar and court officials the importance of full compliance with the *386rules of procedure. Relaxation of those rules makes for sloppy advocacy and disrespect for the courts as well as for the laws they are charged with upholding.
For the reasons stated the motion for extension of time will necessarily be denied.
STURGIS, C. J., CARROLL, DONALD, J., and O’CONNELL, STEPHEN C., Associate Judge, concur.